Case 5:20-cr-50051-JLV Document 248 Filed 04/13/21 Page 1 of 11 PageID #: 570




                       UNITED STATES DISTRICT COURT


                         DISTRICT OF SOUTH DAKOTA


                               WESTERN DIVISION



UNITED STATES OF AMERICA,                   CR. 20-50051-01, 04, 05, 07, 08, 09,
                                                10, 11, 12, 13, 14 & 15-JLV
                  Plaintiff,

   vs.
                                                            ORDER

CHARLES CLARK,
ERIK ANAYA,
JENNIFER CLARK,
MATTHEW FOSTER,
MARTIN SHAW,                                                        .




DELAINE MARTINEZ,
TIANA ROUNTREE,
STEPHEN JORDAN,
MASON COLBATH,
CHRISTINA KRUSE,
KELLEY BLEVINS, and
ROBERT BRENDON,

                  Defendants.



                                INTRODUCTION


      Defendant Tiana Rountree filed a motion and supporting brief to sever

her case from the case of her co-defendants. (Dockets 209 & 210). The

government opposes the defendant's motion. (Docket 224). For the reasons

stated below, the defendeint's motion to sever is denied.

                                   ANALYSIS


      A superseding indictment charged Ms. Rountree and 14 other defendants

with a single count of conspiracy to distribute a controlled substance,
Case 5:20-cr-50051-JLV Document 248 Filed 04/13/21 Page 2 of 11 PageID #: 571



methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 8464

(Docket 171 at pp. 1-2). Defendant Charles Clark is also charged in count 2

with possession of a firearm during a drug trafficking crime in violation of

18 U.S.C. § 924(c)(l)(A)(i).   at p. 2.

      Ms. Rountree filed a motion pursuant to Fed. R. Crim. P. 14(a) to sever

her case from the case of the other defendants. (Docket 209). Ms. Rountree

contends the discovery received thus far fails to contain an "allegation that all

the co-defendants were aware of the other's [sic] alleged involvement in the
distribution and possession with intent to distribute methamphetamine."

(Docket 210 at p. 2). She also contends "[njot all defendants even know each
other." l±

      Ms. Rountree argues she "will be prejudiced by her joinder with co-

defendants . . .[because] the acts complained of[are] generally wholly separate,

apart and distinct from the acts complained of against the other co-

defendants."      at p. 4. She submits the "crimes are factually distinct, and
have no relationship with each other except they allegedly involve the

distribution or possession with intent to distribute methamphetamine."

Ms. Rountree believes these crimes "are totally separate and distinct

distributions." li. She believes "[t]here is no evidence that all the defendant's
[sic] even knew each other or knew of the others'involvement in this alleged
conspiracy." 1^

      Ms. Rountree argues she will be prejudiced because "the jury will be told

. .. these 15 individuals, although not acting in consort, all did the same


      ^Two defendants have not yet been arrested so they do not appear in the
caption of this case. Defendant Jennifer Cagle entered into a plea agreement
and is awaiting sentencing. She also does not appear in the caption. See
Dockets 238-39 & 246.
Case 5:20-cr-50051-JLV Document 248 Filed 04/13/21 Page 3 of 11 PageID #: 572



criminal acts ...       at p. 5. Ms. Rountree contends her "alleged acts are

separate and distinct" such that she "is entitled to have her case tried on its
merits, and not poisoned or associated with the acts of 14 other defendants."
Id. Ms. Rountree believes "[t]he Government will have to put on an entirely

separate case for each co-defendant's allegations." Id.

      Finally, Ms. Rountree argues "there exists no evidence that [she] knew

anj^hing about each and every co-defendant's alleged involvement in the
alleged conspiracy." Id^ Because of the "spillover effect," Ms. Rountree believes
she "will suffer prejudice to her constitutional rights because of the allegations

against the other defendants." Id^ For these reasons, Ms. Rountree asks the
court to sever her trial from the trial of the co-defendants. I^ at p. 6.

      The government opposes Ms. Rountree's motion. (Docket 224). It

presents the following summary of the evidence binding Ms. Rountree to her
co-defendants.

      On October 22, 2019, Charles Clark and Tiana Rountree were
      stopped by law enforcement near Rapid City, SO. Law enforcement
      had been tracking their vehicle and knew it . . . left Rapid City on
      October 20, . . . travelled to Kansas before its' return to South
      Dakota. Rountree was driving. During the stop, 3.5 grams of
      meth were found as well as a stolen firearm.         In October and
      November 2019, Rountree had communications with Clark via the
      Pennington County Jail email system.

      Clark's cell phone content revealed a drug-distribution network in
      South Dakota and Kansas. Later investigation revealed Clark and
      Rountree had brought between one to two pounds of
      methamphetamine to Kansas. Rountree had discussed this trip
      with others, including Martin Shaw. Rountree was paid money to
      assist in driving during this trip, knowing they were transporting
      methamphetamine.

      In this conspiracy, methamphetamine was both driven to South
      Dakota via couriers and also mailed.       On one occasion when a
      courier (Erick Anaya) arrived in South Dakota, Rountree and Clark
      met with the courier to provide him $5,000 owed for partial
      payment of methamphetamine.
Case 5:20-cr-50051-JLV Document 248 Filed 04/13/21 Page 4 of 11 PageID #: 573



      Rountree's    Facebook    information    also   demonstrates     her
      involvement in the drug conspiracy. She had drug related
      conversations with many people, including Clark, Jennifer Clark,
      Scott Kallstrom (charged in a separate indictment but the same
      conspiracy), Aynjel Schumacher (charged in a separate
      indictment), and Martin Shaw.

      Surveillance of Clark's house confirmed Rountree at his residence
      on January 31, 2020, along with another person. She was inside
      his residence for approximately two minutes before exiting to
      return to her car. As she exited, she appeared to be concealing
      something in her coat. Investigation also revealed Rountree's
      association with other co-conspirators, including Mason Colbath.
      Rountree received multiple ounces of methamphetamine from
      Clark on other occasions which she then further distributed. There
      is also evidence Rountree assisted in "middling" methamphetamine
      deals of up to % pound within this conspiracy. Further, Rountree
      wired money for this conspiracy through Western Union. Overall,
      the evidence at trial will support that Rountree knew this
      conspiracy involved Mexican suppliers.

      A source reported Rountree and Robert Brenden took a trip to get
      illegal drugs in the fall of 2019. Other persons have confirmed
      they are connected.

Id. at pp. 1-3.

      The government contends Ms. Rountree "will be implicated for her

involvement in this conspiracjr" through evidence "includ [ing] witness

testimony, cooperator testimony, controlled purchases, package tracking

Facebook content of those involved, cell phone information and evidence from

various searches conducted." I^ at p. 4. The government submits "[tjhis is a

large scale, complex conspiracy. It is true that not every co-conspirator

personally knew all the other co-conspirators named in the indictment.

However, they were all at least generally aware this was a large conspiracy with

many people." Id. femphasis in original). The government asserts "[i]t is not

necessary that co-defendants in a drug distribution conspiracy know each
                                       4
Case 5:20-cr-50051-JLV Document 248 Filed 04/13/21 Page 5 of 11 PageID #: 574




other."      freferencing United States v. Gelding. No. 4:17-CR-297, 2018 WL

2690110, at *12 (E.D. Mo. June 5, 2018), report and recommendation adopted,

No. 4:17CR297, 2018 WL 3545202 (E.D. Mo. July 24, 2018)).

      The government argues severance of Ms. Rountree for trial "would

amount to conducting the same trial multiple times."        at p. 5. It contends

Ms. Rountree "has not set forth how she would be prejudiced by a trial with her

co-conspirators, other than to generally argue 'the juiy will hear evidence

against other defendants which may be more prejudicial th[an] that against

Tiana Rountree.'"         (citing Docket 210 at p. 4). The government submits it

"will offer evidence that establishes the overall conspiracy." Id. at p. 6. The

government asserts it "is unaware of any problems under Bmtpn,^ ... as [the

government] anticipates the persons who named the defendant as being

involved will testify."

      "When a defendant moves for a severance, a district court must first

determine whether joinder is proper under Federal Rule of Criminal Procedure

8." United States v. Darden. 70 F.3d 1507, 1526 (8th Cir. 1995). "Ifjoinder is

proper, the court still has discretion to order a severance under Federal Rule of

Criminal Procedure 14. These rules are to be liberally construed in favor of

joinder.'" Id. (quoting United States v. Rimell. 21 F.3d 281, 288 (8th Cir.

1994)). The United States Court of Appeals for the Eighth Circuit instructs


      ^United States v. Bruton. 391 U.S. 123, 126 (1968)("We hold that,
because of the substantial risk that the jury, despite instructions to the
contrary, looked to the incriminating extrajudicial statements in determining
petitioner's guilt, admission of[a co-defendant's] confession in this joint trial
violated petitioner's right of cross-examination secured by the Confrontation
Clause of the Sixth Amendment.").
Case 5:20-cr-50051-JLV Document 248 Filed 04/13/21 Page 6 of 11 PageID #: 575




"U]oinder must be viewed on a case by case basis." Haggard v. United States.

369 F.2d 968, 974 (8th Cir. 1966).

      "The propriety ofjoinder is to be determined from the face of the

indictment. ... The factual allegations in the indictment must be accepted as

true." United States v. Massa. 740 F.2d 629,644 (8th Cir. 1984)(internal

citations omitted), overruled on other grounds by United States v. Gardner. 447

F.3d 558, 560-61 (8th Cir. 2006); see also United States v. Wadena. 152 F.3d

831, 848 (8th Cir. 1998)(The "indictment must reveal on its face a proper basis

for joinder.").

1.    Federal Rule of Criminal Procedure 8

       Federal Rule of Criminal Procedure 8 directs the joinder of charges

against a defendant. That rule provides:

      The indictment . . . may charge 2 or more defendants if they are
      alleged to have participated in the same act or transaction, or in
      the same series of acts or transactions, constituting an offense or
      offenses. The defendants may be charged in one or more counts
      together or separately. All defendants need not be charged in each
      count.


Fed. R. Crim. P. 8(b).

      "Federal Rule of Criminal Procedure 8(b) permits joinder of defendants 'if

they are alleged to have participated ... in the same series of acts or

transactions constituting an offense or offenses.'" United States v. Gravatt.

280 F.3d 1189, 1191 (8th Cir. 2002)(quoting Fed. R. Crim. P. 8(b)). "Rule 8(b)

is construed liberally." 1^.(citing United States v. Jones. 880 F.2d 55,62(8th

Cir. 1989)).
Case 5:20-cr-50051-JLV Document 248 Filed 04/13/21 Page 7 of 11 PageID #: 576




      There is a clear preference for a joint trial of persons charged in a

conspiracy. United States v. Ruiz. 446 F.3d 762, 772 (8th Cir. 2006); see also

United States v. Kime. 99 F.3d 870, 880 (8th Cir. 1996)("Persons charged with

a conspiracy will generally be tried together, especially where proof of the

charges against each of the defendants is based on the same evidence and acts.

Rarely, if ever, will it be improper for co-conspirators to be tried together.")

(citations and internal quotation marks omitted). This clear preference for

joinder, applicable here, may be overcome if the party moving to sever "can

show that the benefits [ofjoinder] are outweighed by a clear likelihood of

prejudice." United States v. Clay, 579 F.3d 919, 927 (8th Cir. 2009)(citation

and internal quotation marks omitted); see also United States v. Pherigo. 327

F.3d 690,693 (8th Cir. 2003)(In "ruling on a motion for severance, a court

must weigh the inconvenience and expense of separate trials against the

prejudice resulting from a joint trial of codefendants. To grant a motion for

severance, the necessary prejudice must be severe or compelling.")(citations

and internal quotation marks omitted).

      Ms. Rountree fails to specifically articulate any out-of-court statements

of a co-defendant which may be used at trial and which might tend to

incriminate Ms. Rountree. For that reason, any suggestion of Bruton issues is

not supported in the present record.

      The court finds the inconvenience and expense of separate trials clearly

outweigh any prejudice to Ms. Rountree in joinder. Ms. Rountree's objection to

joinder pursuant to Rule 8 is overruled.
Case 5:20-cr-50051-JLV Document 248 Filed 04/13/21 Page 8 of 11 PageID #: 577



2.     Federal Rule of Criminal Procedure 14

      "Under Rule 14, a district court may sever a defendant's trial from the

trial of co-defendants if it appears that a defendant... is prejudiced by a

joinder of . . . defendants in an indictment. . . or by such joinder for trial

together." Darden. 70 F.3d at 1527 (internal quotation marks and brackets

omitted). "When joinder is proper under Rule 8, the defendant seeking a

severance has the burden to demonstrate how the joint trial prejudiced his or

her right to a fair trial." Id^ (citations omitted). The preference for joinder may

be overcome only if a defendant "can show that the benefits [ofjoinder] are

outweighed by a clear likelihood of prejudice." Clav. 579 F.3d at 927 (internal

quotation marks and citations omitted).

      "In order to show prejudice, a defendant must establish something more

than the mere fact that his chance for acquittal would have been better had he

been tried separately. [The defendant] must affirmatively demonstrate that the

joint trial prejudiced [her] right to a fair trial." United States v. Shivers.

66 F.3d 938, 940 (8th Cir. 1995)(internal quotation marks and citations

omitted). "Disparity in the weight of the evidence between the codefendants is

not a sufficient reason for severance." United States v. Bordeaux. 84 F.3d

1544, 1547 (8th Cir. 1996)(citations omitted).

      "Severance is not required ^simply because the evidence may have been

more damaging against one [defendant] than the others.'" United States v.

Nqe, 411 F.3d 878, 886 (8th Cir. 2005)(quoting United States v. Garcia. 785

F.2d 214, 220 (8th Cir. 1986)). "To prevail on such a claim a defendant must


                                          8
Case 5:20-cr-50051-JLV Document 248 Filed 04/13/21 Page 9 of 11 PageID #: 578



show prejudice to a specific trial right or that a joint trial would not enable the

jury to make a 'reliable judgment about guilt or innocence.'" United States v.

Benedict. 855 F.3d 880, 885 (8th Cir. 2017)(quoting United States v. Dierling.

131 F.3d 722, 734 (8th Cir. 1997)).

      "[T]he mere fact that one defendant tries to shift blame to another

defendant does not mandate separate trials." Shivers. 66 F.3d at 940 (internal

quotation marks and citations omitted). "[T]he existence of antagonistic

defenses does not require severance unless the defenses are actuedly

irreconcilable. . . . Put simply, mere hostility between defendants or one

defendant's attempt 'to save himself at the expense of another'codefendant is

not a sufficient ground to require severance."      (quoting United States v.

Bovd. 610 F.2d 521, 526(8th Cir.1979), cert, denied, 444 U.S. 1089 (1980); see

also United States v. Searing. 984 F.2d 960, 965 (8th Cir. 1993)("The mere fact

that defendants are apparently hostile to one another is not grounds for

severance.").

      "To show real prejudice, the defendant must establish that '(a) his

defense is irreconcilable with that of his co-defendant or (b) the jury will be

unable to compartmentalize the evidence as it relates to the separate

defendants.'" United States v. Davis. 534 F.3d 903, 916-17 (8th Cir. 2008)

(quoting United States v. Mickelson. 378 F.3d 810, 818 (8th Cir. 2004)); see

also Pherigo. 327 F.3d at 693 (In "ruling on a motion for severance, a court

must weigh the inconvenience and expense of separate trials against the

prejudice resulting from a joint trial of codefendants. To grant a motion for
Case 5:20-cr-50051-JLV Document 248 Filed 04/13/21 Page 10 of 11 PageID #: 579




severance, the necessary prejudice must be severe or compelling.")(internal

quotation marks and citations omitted).

      Again, Ms. Rountree fails to specifically articulate any allegations of

Bruton issues. On this record, Ms. Rountree's Bruton argument lacks merit

and does not justify severance.

      Ultimately, the question is whether this is the"\anusual case'in which

the efficiency ofjoinder would [be] outweighed by difficulty for the jury to

analyze separately the evidence against each individual defendant." Benedict.

855 F.3d at 885 fquoting United States v. Martin. 777 F.3d 984, 995 (8th Cir.

2015).

      "This does not appear to be a complex case or one in which a jury is

likely to be confused and incapable of properly 'compartmentalizing' the

evidence." United States v. Collins. 240 F. Supp. 2d 1078, 1081 (D.S.D. 2002)

(quoting Bordeaux. 84 F.3d at 1547). Even if there was a greater risk of

prejudice, the court could cure it with "limiting jury instructions that each

defendant is entitled to have his case decided solely on the evidence which

applies to him, and that the jury must give separate consideration to the

evidence about each individual Defendant." Benedict. 855 F.3d at 885

(internal quotation marks omitted). Aided by the court's instructions, the court

concludes a jury will be able to "compartmentalize the evidence against each

defendant." United States v. McConnell. 903 F.2d 566, 571 (8th Cir. 1990)

(internal quotation marks and citation omitted). Ms. Rountree fails to "show

that the benefits [ofjoinder] are outweighed by a clear likelihood of prejudice."

Clay. 579 F.3d at 927.

                                        10
Case 5:20-cr-50051-JLV Document 248 Filed 04/13/21 Page 11 of 11 PageID #: 580




      This is not the "unusual case" where prejudice overrides joinder's

efficiency. Martin. 777 F.3d at 995. The court finds joinder is consistent with

Rule 14.


                                    ORDER


      Based on the above analysis, it is

      ORDERED that Ms. Rountree's motion to sever (Docket 209) is denied.

      IT IS FURTHER ORDERED that a scheduling order will be entered.

      Dated April 13, 2021.

                              BY THE COURT:


                              Isl leffreyL.
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                      11
